DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/29/2020.  Since the initial filing, claims 1, 2, 10, 12-14, 16-19 and 45 have been amended, claims 36-44 have been cancelled and claims 46-54 have been added.  Thus, claims 1-3, 7, 9-19 and 45-54 are pending in the application.
In regards to the previous claim objection, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claim Objections
Claim 19 objected to because of the following informalities:
Line 8: “date” should be “data”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-48 and 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 45 introduces the limitation “baseline adjustment data” in line 4.  Applicant’s remarks state that support for this limitation is found in paragraphs 117-118 of the instant specification.  However, while paragraph 117 mentions a “baseline adjustment” it fails to define what this adjustment is.  There is no indication in the disclosure as to what is being adjusted or how this adjustment is achieved.  Further, there is no description in the original disclosure as to the limitation of “writing the baseline adjustment data to the cartridge memory” in line 4-5 or “reading the baseline adjustment data from the cartridge memory” in line 7.  These limitations would therefore constitute new matter.
Claims 46 and 50 recite the limitation “adjusted baseline resistance” to be determined by “a baseline adjustment algorithm” in line 4 of both claims.  Applicant’s remarks state that support for this limitation is found in paragraphs 117-118 of the instant specification.  However, while paragraph 117 mentions a “baseline adjustment (determined by algorithm)” it fails to define what this adjustment is or what the necessary algorithm is (see MPEP 2161.01 I).  

Claim 48 recites the limitation “a predetermined threshold” in line 4.  Applicant’s remarks state that support for this limitation can be found in paragraphs 93-94 of the instant specification.  However, the cited paragraphs reference “a stability threshold” related to a rate of change of the heating element resistance.  There is no mention in these paragraphs of a predetermined threshold related to a difference between the initial baseline and the adjusted baseline.  As this limitation is not found in the original disclosure, it is considered new matter.
Claim 52 recites the limitation “a predetermined threshold” in line 4 that is used to determine if “an electrical connection between the cartridge and the vaporizer body is acceptable or that a resistance measurement circuit between the cartridge and the vaporizer body is functional” as seen in line 6-7.  Applicant’s remarks state that support for this limitation can be found in paragraphs 93-94 and 117-118 of the instant specification.  However, paragraph 93 cites “a stability threshold” related to a rate of change of the heating element resistance and this threshold is never mentioned in relation to the determination of a functional connection between the cartridge and the vaporizer, seen in paragraph 118.  Further, there is no mention in these paragraphs of a predetermined threshold related to a difference between the initial baseline and the adjusted baseline.   As this limitation is not found in the original disclosure, it is considered new matter.
For further details, see 112(b) rejections below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48 and 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the baseline adjustment data in line 4.  The specification provides no definition as to what is being adjusted or how this adjustment is achieved.  For the purpose of examination, “baseline adjustment data” has been taken to mean an actual resistance measurement of the heating element taken in the moment.
Claims 46 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the adjusted baseline resistance and the baseline adjustment algorithm in line 4.  The specification provides no description or discussion as to the nature of the algorithm claimed to be used to acquire an adjusted baseline resistance nor does it define what the adjusted baseline resistance is.  For the purpose of examination, “adjusted baseline resistance” has been taken to mean an actual resistance measurement of the heating element taken in the moment and the algorithm has been taken to mean mathematically ascertaining actual resistance of the heating element via calculations including current and voltage.
Claims 47 and 48, being dependent on claim 46, and claims 51 and 52, being dependent on claim 50, inherit these rejections.
.
Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a predetermined threshold in line 4.  The specification fails to provide a definition for this predetermined threshold in regards to a difference between two resistance values.  For the purpose of examination, this limitation has been taken to mean any recognizable point wherein the change in resistance results in a change in status of the device.
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a predetermined threshold in line 4 that is used to determine if an electrical connection between the cartridge and the vaporizer body is acceptable or that a resistance measurement circuit between the cartridge and the vaporizer body is functional as seen in line 6-7.  The specification fails to provide any relation between any threshold and the ability to determine a functional relationship between a cartridge and a vaporizer body.  For the purpose of examination, this limitation has been taken to mean any ability of the vaporizer to determine any status or operational function of the cartridge via a resistance measure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859).
In regards to claim 1, Henry discloses a cartridge (cartridge 704, paragraph 86 line 2) comprising: a cartridge memory comprising information about the cartridge (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control information, paragraph 71 line 1-6, memory 520 on cartridge 504, paragraph 73, cartridge 504 may comprise cartridge 328, paragraph 75 line 1-2, claim 7), the information comprising baseline resistance data (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4, claim 8), wherein the cartridge memory is configured to store the baseline resistance data and enable a controller of a vaporizer body to read the baseline resistance data therefrom (paragraph 92, claim 7-9); a heater (heater 712) configured to heat a vaporizable material (paragraph 87), the baseline resistance data indicative of electrical resistance of the heater (resistance data acquired by sampling heater contacts, paragraph 91 line 5-15, paragraph 97 line 10-12, operation 800 may comprise elements of previous embodiment, paragraph 95); and one or more body contacts (interfaces 722 and 724 interact with cartridge, paragraph 89 line 7 and paragraph 90 line 1-4).
Henry does not teach one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer body. 
However, Minskoff teaches a cartridge (proximal assembly 7610) comprising one or more cartridge contacts (contact 7661, paragraph 188 line 5, Fig 79) configured to engage one or more vaporizer body contacts on the vaporizer body (distal assembly 7620) when the cartridge is coupled to the vaporizer body (main body connector and cartridge connector include 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer body as taught by Minskoff as this would provide a dedicated and defined connection point between the cartridge and the vaporizer body to allow communication between the devices (paragraph 185 line 17-22).
In regards to claim 2, Henry in view of Minskoff teaches the device of claim 1 and the combination further discloses wherein the vaporizer body comprises the controller (Henry: control body 702 comprises microcontroller 720, paragraph 88 line 1-2), wherein the one or more cartridge contacts are further configured to, when engaged with the one or more vaporizer body contacts, form an electrical power circuit (Minskoff: contacts allow power transfer between cartridge and body, paragraph 185 line 18-22) via which the controller in the vaporizer body regulates power flow from a power source in the vaporizer body (Henry: paragraph 89) to control a temperature at which the heater heats at least a portion some of the vaporizable material (Henry: paragraph 91 line 1-4).
In regards to claim 3, Henry in view of Minskoff teaches the device of claim 2 and the combination further discloses wherein the one or more cartridge contacts are further configured to, when engaged with the one or more vaporizer body contacts, form a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which data are passed between the cartridge memory and the controller (Henry: data passed from cartridge to controller, paragraph 86 line 5-7).
In regards to claim 10, Henry in view of Minskoff teaches the device of claim 1 and the combination further discloses wherein the cartridge memory is further configured to store and output identifying information to the controller (cartridge 704 may carry control information in the 
In regards to claim 12, Henry in view of Minskoff teaches the device of claim 1 and the combination further discloses wherein the information further comprises a cartridge specific identification (Henry: resistance measures may be used to identify nature of cartridge, paragraph 97 line 1-10).
In regards to claim 14, Henry discloses a vaporizer (delivery system 700) comprising: a vaporizer body (control body 702) comprising a power source (control body 102 may have battery, paragraph 29 line , control body 702 may comprise embodiments of 102, paragraph 86 line 8-9), a controller (microcontroller 720, paragraph 88 line 1-2), and one or more vaporizer body contacts (interfaces 722 and 724) in communication with the controller (interfaces 722 and 724 may be used by microcontroller 720 to sample heater connection points, paragraph 91); and a cartridge (cartridge 704) comprising a cartridge memory (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control information, paragraph 71 line 1-6, memory 520 on cartridge 504, paragraph 73, cartridge 504 may comprise cartridge 328, paragraph 75 line 1-2) configured to store information comprising baseline resistance data (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4), a heater (heater 712) configured to heat a vaporizable material (paragraph 87) and having an electrical resistance characterized by the baseline resistance data (paragraph 97 line 10-12, operation 800 may comprise elements of previous embodiment, paragraph 95), and one or more vaporizer contacts (interfaces 722 and 
Henry does not teach one or more cartridge contacts configured to engage the one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer.
However, Minskoff teaches a cartridge (proximal assembly 7610) comprising one or more cartridge contacts (contacts 7661, paragraph 188 line 5, Fig 79) configured to engage the one or more vaporizer body contacts on the vaporizer body (distal assembly 7620) when the cartridge is coupled to the vaporizer (main body connector and cartridge connector include contacts, body contacts not shown, which are used to for exchange when two components assembled, paragraph 185 line 17-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts configured to engage one or more vaporizer body contacts on the vaporizer body when the cartridge is coupled to the vaporizer body as taught by Minskoff as this would provide a dedicated and defined connection point between the cartridge and the vaporizer body to allow communication between the devices.
In regards to claim 15, Henry in view of Minskoff teaches the device of claim 14 and the combination further discloses wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form an electrical power circuit (Minskoff: contacts allow power transfer between cartridge and body, paragraph 185 line 18-22) via which the controller in the vaporizer body regulates power flow from the power source in the 
In regards to claim 16, Henry in view of Minskoff teaches the device of claim 14 and the combination further discloses wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which the controller reads the baseline resistance data from the cartridge memory (Henry: paragraph 92).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) as applied to claim 3 above and in further view of Amir (US 2014/0338685).
In regards to claim 7, Henry in view of Minskoff teaches the device of claim 3.
Henry does not teach a capacitive circuit configured to apply a charge to the cartridge memory when the vaporizer body is not applying energy to the one or more cartridge contacts.
However, Amir teaches an e-cig with a capacitive circuit configured to apply a charge to the cartridge memory (cartridge 203 has memory 301, paragraph 24 line 14-16, an embodiment of said memory is memory 480, paragraph 25 line 1 and 21-22) when the vaporizer body (battery portion 205) is not applying energy to the one or more cartridge contacts (memory 480 receives power form capacitor 470 when power supplied to heating coil stops, paragraph 25 line 26-28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry with a capacitive circuit configured to apply a charge to the cartridge memory when the vaporizer body is not applying energy to the one or more cartridge contacts as taught by Amir as this would maintain a power supply to the cartridge memory in the event of disconnect form the vaporizer body (memory 480 receives power form capacitor 470 when power supplied to heating coil stops, paragraph 25 line 26-28).
Claims 9, 46, 48-49, 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) as above and in further view of Bellinger (US 2015/0359263).
In regards to claim 9, Henry in view of Minskoff teaches the device of claim 3.
Henry does not teach wherein the cartridge memory comprises an EEPROM.
However, Bellinger teaches wherein the cartridge memory comprises an EEPROM (atomizer may contain a computer readable storage medium such as an EEPROM, paragraph 37 line 13-16 and 22-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge memory comprises an EEPROM as taught by Bellinger as an EEPROM is a known type of memory in e-cigarettes or vaporizers for the known purpose of storing information concerning the device (paragraph 37 line 13-16 and 22-23).
In regards to claim 46, Henry in view of Minskoff teaches the device of claim 1.
Henry does not teach wherein the baseline resistance data comprises an initial baseline resistance value for the heater stored at manufacturing of the cartridge, a controller of the vaporizer body configured to determine, when the cartridge is coupled to the vaporizer body, an adjusted baseline resistance value of the heater utilizing a baseline adjustment algorithm.
However, Bellinger teaches wherein the baseline resistance data comprises an initial baseline resistance value (manufacturer measured resistance value, paragraph 39 line 8-10) for the heater (heating element 132) stored at manufacturing of the cartridge (second housing, paragraph 27 line 9-14, manufacturer determines resistance of heating element, paragraph 39 line 8-12), a controller (controller 120, paragraph 27 line 5) of the vaporizer body (first housing, paragraph 27 line 9-14) configured to determine, when the cartridge is coupled to the vaporizer body, an adjusted baseline resistance value (actual resistance value, paragraph 39 line 1-8) of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance data comprises an initial baseline resistance value for the heater stored at manufacturing of the cartridge, a controller of the vaporizer body configured to determine, when the cartridge is coupled to the vaporizer body, an adjusted baseline resistance value of the heater utilizing a baseline adjustment algorithm as taught by Bellinger as this would allow the device to compensate for usage conditions different than those under which the manufacturer ascertained the initial baseline data, allowing for more precise and accurate control of the heating element (measured resistance values recorded and used for calibration of temperature sensing, paragraph 44).
In regards to claim 48, Henry in view of Minskoff and Bellinger teaches the device of claim 46.
Henry does not disclose wherein the baseline resistance data is configured for enabling, when the cartridge is coupled to the vaporizer body, the controller of the vaporizer body to determine whether the adjusted baseline resistance value has changed greater than a predetermined threshold relative to the initial baseline resistance value.
However, Bellinger teaches an e-cig wherein the baseline resistance data is configured for enabling, when the cartridge (second housing, paragraph 27 line 9-14) is coupled to the vaporizer body (first housing, paragraph 27 line 9-14), the controller (controller 120, paragraph 27 line 5) of the vaporizer body to determine whether the adjusted baseline resistance value (measured resistance values of the heating element, paragraph 39 line 1-8) has changed greater than a predetermined threshold (boiling point, paragraph 40 line 12-22) relative to the initial baseline resistance value (manufacturer measured resistance of heating element, paragraph 39 line 8-10, change in resistance used to measure change in temperature of heating 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance data is configured for enabling, when the cartridge is coupled to the vaporizer body, the controller of the vaporizer body to determine whether the adjusted baseline resistance value has changed greater than a predetermined threshold relative to the initial baseline resistance value as taught by Bellinger as this would ensure that the device would maintain accurate temperature measurement and control of the heating element at all times (controller 120 implements temperature control based on measured resistance, paragraph 39 line 1-8).
In regards to claim 49, Henry in view of Minskoff teaches the device of claim 1.
Henry does not teach wherein the baseline resistance data is configured for enabling, when the cartridge is coupled to the vaporizer body, temperature control of the heater via the controller for vaporization of the vaporizable material.
However, Bellinger teaches wherein the baseline resistance data (manufacturer measured resistance data, paragraph 39 line 8-10) is configured for enabling, when the cartridge (second housing, paragraph 27 line 9-14) is coupled to the vaporizer body (first housing, paragraph 27 line 9-14), temperature control of the heater via the controller (controller 120, paragraph 27 line 5) for vaporization of the vaporizable material (paragraph 30, controller 120 implements temperature control based on measured resistance, 39 line 1-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance data is configured for enabling, when the cartridge is coupled to the vaporizer body, temperature control of the heater via the controller for vaporization of the vaporizable material as taught by Bellinger as this would allow the device to ensure accurate heating of the heating element 
In regards to claim 50, Henry in view of Minskoff teaches the device of claim 14.
Henry does not disclose wherein the baseline resistance data comprises an initial baseline resistance value of the heater stored at manufacturing of the cartridge and wherein the controller is further configured to perform operations comprising: determining, via a baseline adjustment algorithm, an adjusted baseline resistance value of the heater.
However, Bellinger teaches wherein the baseline resistance data comprises an initial baseline resistance value (manufacturer measured resistance, paragraph 39 line 8-10) of the heater stored at manufacturing of the cartridge (second housing, paragraph 27 line 9-14, manufacturer determines resistance of heating element, paragraph 39 line 8-12); and wherein the controller (controller 120, paragraph 27 line 5) is further configured to perform operations comprising: determining, via a baseline adjustment algorithm (controller calculates resistance value using current and voltage applied to heater, paragraph 39 line 1-8, means of calculation considered the algorithm), an adjusted baseline resistance value (actual resistance value, paragraph 39 line 5-8) of the heater (controller 120 determines actual resistance of heating element using current and voltage, paragraph 39 line 13-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance data comprises an initial baseline resistance value of the heater stored at manufacturing of the cartridge and wherein the controller is further configured to perform operations comprising: determining, via a baseline adjustment algorithm, an adjusted baseline resistance value of the heater as taught by Bellinger as this would allow the device to calibrate the device by monitoring the resistance change and therefore the temperature change of the heating element during use of the device (paragraph 44).

Henry does not disclose wherein the cartridge is configured to receive the adjusted baseline resistance value from the controller of the vaporizer body and store the adjusted baseline resistance value at the cartridge memory, and wherein the controller is further configured to perform operations comprising writing the adjusted baseline resistance value to the cartridge memory.
However, Bellinger teaches wherein the cartridge (second housing, paragraph 27 line 9-14) is configured to receive the adjusted baseline resistance value (actual resistance value, paragraph 39 line 5-8) from the controller (controller 120) of the vaporizer body (first housing, paragraph 27 line 9-14) and store the adjusted baseline resistance value at the cartridge memory, and wherein the controller is further configured to perform operations comprising writing the adjusted baseline resistance value to the cartridge memory (manufacturer determines resistance of heating element, paragraph 39 line 8-12, controller monitors changes in resistance throughout usage, change in resistance used to measure change in temperature of heating element, paragraph 39, heating element resistance at boiling point of vaporizable material recorded and used for further calibration, paragraph 41 and 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge is configured to receive the adjusted baseline resistance value from the controller of the vaporizer body and store the adjusted baseline resistance value at the cartridge memory, and wherein the controller is further configured to perform operations comprising writing the adjusted baseline resistance value to the cartridge memory as taught by Bellinger as this would allow the memory to keep track of the changes in the heater resistance and accommodate the changes in resistance to maintain accurate temperature control of the heater (measured resistance values used for calibration of temperature sensing, paragraph 44).

In regards to claim 53, Henry in view of Minskoff teaches the device of claim 14.
Henry does not disclose wherein the baseline resistance data comprises an initial baseline resistance value for the heater stored during manufacturing of the cartridge and wherein the controller is further configured to perform operations comprising: based on the initial baseline resistance value, controlling a temperature of the heater during use of the vaporizer.
However, Bellinger teaches wherein the baseline resistance data (resistance value of heating element, paragraph 39 line 8-10) comprises an initial baseline resistance value (manufacturer measured resistance value, paragraph 39 line 8-10) for the heater (heating element 132) stored during manufacturing of the cartridge (manufacturer determines resistance of heating element, paragraph 39 line 8-12), and wherein the controller is further configured to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the controller is further configured to perform operations comprising: based on the initial baseline resistance value, controlling a temperature of the heater during use of the vaporizer as taught by Bellinger as this would allow the device to maintain precise control over the temperature of the heater during use (paragraph 39 line 1-10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) as above and in further view of Rouse (US 2016/0161459).
In regards to claim 11, Henry in view of Minskoff teaches the device of claim 10.
Henry does not teach wherein the electrical power circuit comprises an H-bridge circuit connected to the cartridge memory, and wherein the H-bridge circuit is configured to rectify an input through the one or more cartridge contacts when the one or more cartridge contacts are engaged with the one or more vaporizer body contacts.
However, Rouse teaches a device for the delivery of a volatile compound (paragraph 60 line 9-12) wherein the electrical power circuit (control electronics, paragraph 100) comprises an H-bridge circuit (voltage regulator 1202 may be an H-Bridge, paragraph 102) connected to the cartridge memory (voltage regulator 12012 connected to the control circuitry which would include the cartridge memory as established in claim 1), and wherein the H-bridge circuit is configured to rectify an input through the one or more cartridge contacts when the one or more cartridge contacts are engaged with the one or more vaporizer body contacts (voltage regulator on electrical power circuit may be an H bridge, paragraph 102).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the electrical power circuit .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) as above and in further view of Hawes (US 2016/0360789).
In regards to claim 13, Henry in view of Minskoff teaches the device of claim 1.
Henry does not disclose wherein the information further comprises data related to one or more of identification of the vaporizable material within the cartridge, a type of heater in the cartridge, a concentration of vaporizable material in the cartridge, an amount of vaporizable material in the cartridge, or a preferred temperature setting for use with the cartridge.
However, Hawes teaches wherein the  information further comprises data related to one or more of an amount of vaporizable material (vapor precursor, paragraph 40 line 10-12) in the cartridge (pod assembly 402, level of vapor precursor tracked, paragraph 75 line 12-14), or a preferred temperature setting for use with the cartridge (operating parameters, paragraph 75 line 6-8, operating parameters include heating profiles, paragraph 99 line 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry such that the information further comprised data related to one or more of an amount of vaporizable material in the cartridge or a preferred temperature setting for use with the cartridge as taught by Hawes as this would ease use of the device by alerting the user should the cartridge require replacing and provide the optimal settings for vaporization.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) and Bellinger (US 2015/0359263) as applied to claim 46 above and in further view of Hawes (US 2016/0360789).
In regards to claim 47, Henry in view of Minskoff and Bellinger teaches the device of claim 46.
Henry does not teach wherein the cartridge is configured to receive the adjusted baseline resistance value from the controller of the vaporizer body and store the adjusted baseline heater value at the cartridge memory.
However, Bellingger teaches wherein the cartridge (second housing, paragraph 27 line 9-14) is configured to receive the adjusted baseline resistance value (actual resistance value, paragraph 39 line 1-8) from the controller (controller 120, paragraph 27 line 5) of the vaporizer body (first housing, paragraph 27 line 9-14) and store the adjusted baseline resistance value (controller records rate of change of temperature, calculated via resistance, paragraph 40 line 13-16, controller may also record resistance of heater at vaporizable substances boiling point to use for further calibration, paragraph 41 and 42) at the memory (memory 124, paragraph 31).
Further, Hawes teaches cartridge (pod system 2200) contains memory (CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113) which may record information received from the controller (paragraph 120, data can be written to cartridge memory, pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge is configured to receive the adjusted baseline resistance value from the controller of the vaporizer body and store the adjusted baseline heater value at the cartridge memory a taught by Bellinger and Hawes as this would allow the cartridge to maintain a record of actual resistance values .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) and Hawes (US 2016/0360789).
In regards to claim 17, Henry discloses a method comprising: coupling, to a vaporizer body (control body 702) to form a vaporizer (delivery system 700), a cartridge (cartridge 704) comprising a cartridge memory (cartridge 704 may comprise and embodiment of cartridge 328, paragraph 86 line 11-12, cartridge 328 may include memory carrying control information, paragraph 71 line 1-6, memory 520 on cartridge 504, paragraph 73, cartridge 504 may comprise cartridge 328, paragraph 75 line 1-2) configured to store information comprising baseline resistance data (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4), a heater (heater 712) configured to heat a vaporizable material (paragraph 87) and having an electrical resistance characterized by the baseline resistance data (paragraph 97 line 10-12, operation 800 may comprise elements of previous embodiment, paragraph 95), the vaporizer body comprising a power source (control body 102 may have battery, paragraph 29, control body 702 may comprise embodiments of 102, paragraph 86 line 8-9), the first controller (microcontroller 720, paragraph 88 line 1-2), and one or more vaporizer body contacts in communication with the first controller (interfaces 722 and 724 may be used by microcontroller 720 to sample heater connection points, paragraph 91), applying power to the one or more vaporizer body contacts engaged with the one or more cartridge contacts to heat the heater (paragraph 59 line 1-5); and reading the baseline resistance data from the cartridge memory to the first controller (paragraph 92); and based at least one the baseline resistance data, controlling one or more operating parameters of the vaporizer (paragraph 92).

However, Minskoff teaches an e-cig (personal vaporizer unit 7600, paragraph 185 line 2) comprising one or more cartridge contacts (contacts 7661, paragraph 188 line 5, Fig 79), the coupling comprising engaging the one or more vaporizer body contacts (body contacts, not shown) on the vaporizer body (distal assembly 7620) with the one or more cartridge contacts on the cartridge (proximal assembly 7610, main body connector and cartridge connector include contacts, body contacts not shown, which are used to for exchange when two components assembled, paragraph 185 line 17-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to have one or more cartridge contacts, the coupling comprising engaging the one or more vaporizer body contacts on the vaporizer body with the one or more cartridge contacts on the cartridge as taught by Minskoff as this would provide a dedicated and defined connection point between the cartridge and the vaporizer body allow communication between the devices (paragraph 185 line 17-22).
Further, Hawes teaches wherein the cartridge memory (pod assembly 402 contains memory device, paragraph 6) is further configured to receive usage data (paragraph 6 line 9-11) from a first controller (device system of dispensing body 104 contains controller 2105, paragraph 78 and 79 line 1) of the vaporizer body (dispensing body 104, paragraph 6 and paragraph 76 line 11-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the cartridge memory is further configured to receive usage data from a first controller of the vaporizer body as taught by 
In regards to claim 18, Henry in view of Minskoff and Hawes teaches the method of claim 17 and the combination further discloses wherein the engaging of the one or more cartridge contacts and the one or more vaporizer body contacts comprises forming a data exchange circuit (Minskoff: cartridge and body contacts form data circuit when connected, paragraph 185 line 18-22) via which data are passed between the memory and the first controller (Henry: paragraph 92).
In regards to claim 19, Henry in view of Minskoff the method of claim 17.
Henry does not teach accessing, through operation of an application executing on one or more processors the identifying information encoded in the cartridge memory, the information further comprising identifying data related to one or more of identification of the vaporizable material within the cartridge, a type of heater in the cartridge, a concentration of vaporizable material in the cartridge, an amount of vaporizable material in the cartridge, a preferred temperature setting for use with the cartridge, presenting at least a portion of the identifying data using a user interface generated on a display by the one or more processors, receiving a user input by interaction of a user with the user interface; and causing the vaporizer to operate consistent with one or more parameters determined by the one or more processors in accordance with the user input.
However, Hawes teaches accessing, through operation of an application executing on one or more processors (controller may communicate with an application on an external device, paragraph 76, paragraph 104), the identifying information encoded in the cartridge memory (information regarding the pod such as usage data may be displayed, paragraph 76 line 9-14), an amount of vaporizable material in the cartridge (level of vapor precursor tracked, paragraph 75 line 12-14), or a preferred temperature setting for use with the cartridge (operating parameters, paragraph 75 line 6-8); presenting at least a portion of the identifying data using a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry for accessing, through operation of an application executing on one or more processors the identifying information encoded in the cartridge memory, the information further comprising an amount of vaporizable material in the cartridge or a preferred temperature setting for use with the cartridge; presenting at least a portion of the identifying data using a user interface generated on a display by the one or more processors, receiving a user input by interaction of a user with the user interface; and causing the vaporizer to operate consistent with one or more parameters determined by the one or more processors in accordance with the user input as taught by Hawes as this would allow the user to keep track of the contents of the cartridge, their use and make adjustments when desired (paragraph 75 line 6-8 and 12-14, paragraph 99 line 6-7).
Claims 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2015/0258289) in view of Minskoff (US 2014/0283859) and Hawes (US 2016/0360789) as applied to claim 17 above and in further view of Bellinger (US 2015/0359263).
In regards to claim 45, Henry in view of Minskoff and Hawes teaches the method of claim 17 and Henry further discloses after reading the baseline resistance data from the cartridge memory (cartridge 704 may carry control information in the form of an equivalent resistance, paragraph 86 line 3-4).
Henry does not disclose determining baseline adjustment data, wherein the cartridge memory is further configured to receive and store data from the first controller, writing the 
However, Bellinger teaches determining baseline adjustment data (controller 120 determines actual resistance of heating element, paragraph 39 line 13-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry to determine baseline adjustment data as taught by Bellinger as this would provide the device a means by which to determine the actual resistance of the heating element for the purpose of accurately controlling the temperature of the heating element (measured resistance values used for calibration of temperature sensing, paragraph 44).
Further, Hawes teaches wherein the cartridge memory is further configured to receive and store data from the first controller (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 119), writing the baseline adjustment data to the cartridge memory (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 119), and uncoupling the cartridge from the vaporizer body; re-coupling the cartridge to one of the vaporizer body or a different vaporizer body; reading the baseline adjustment data from the cartridge memory to one of the first controller of the vaporizer body or a second controller of the different vaporizer body (pod system may be removed from dispensing body and re-installed while retaining information written to memory form controller, memory 2205b may record information from the controller 2105 and retain information when removed from dispensing body, paragraph 120, and re-installed later, paragraph 119).

In regards to claim 54, Henry in view of Minskoff and Hawes teaches the method of claim 17.
Henry does not teach wherein the baseline resistance data comprises an initial baseline resistance value for the heater measured and stored at manufacturing of the cartridge, and wherein the controlling one or more operating parameters of the vaporizer comprises controlling, during use of the vaporizer, a temperature of the heater based on the initial baseline resistance value, the controlling of the temperature of the heater based on the initial baseline resistance value being faster relative to the controller detecting a stable baseline value during use of the vaporizer and controlling the temperature of the heater based on the detected stable baseline value.
However, Bellinger teaches wherein the baseline resistance data (manufacturer measured resistance, paragraph 39 line 8-10) comprises an initial baseline resistance value (manufacturer measured resistance, paragraph 39 line 8-10) for the heater (heating element 132, paragraph 39 line 3) measured and stored at manufacturing of the cartridge (manufacturer determines resistance of heating element, paragraph 39 line 8-12), and wherein the controlling one or more operating parameters of the vaporizer comprises controlling, during use of the vaporizer, a temperature of the heater based on the initial baseline resistance value (resistance of heating element dictates temperature, paragraph 39 line 6-8), the controlling of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henry wherein the baseline resistance data comprises an initial baseline resistance value for the heater measured and stored at manufacturing of the cartridge, and wherein the controlling one or more operating parameters of the vaporizer comprises controlling, during use of the vaporizer, a temperature of the heater based on the initial baseline resistance value, the controlling of the temperature of the heater based on the initial baseline resistance value being faster relative to the controller detecting a stable baseline value during use of the vaporizer and controlling the temperature of the heater based on the detected stable baseline value as taught by Bellinger as this would allow the device to begin operation immediately without waiting for calculation of detected resistance (resistance values used for calibration of the heater, paragraph 44, beginning calibration with the manufacturer provided resistance value would allow device to begin heating before and while controller acquires actual resistance measurements).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9-19 and 45-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773